Name: Council Decision 2012/388/CFSP of 16Ã July 2012 amending Decision 2010/231/CFSP concerning restrictive measures against Somalia
 Type: Decision
 Subject Matter: international security;  coal and mining industries;  international affairs;  Africa;  international trade
 Date Published: 2012-07-17

 17.7.2012 EN Official Journal of the European Union L 187/38 COUNCIL DECISION 2012/388/CFSP of 16 July 2012 amending Decision 2010/231/CFSP concerning restrictive measures against Somalia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, in particular Article 29 thereof, Whereas: (1) On 26 April 2010, the Council adopted Decision 2010/231/CFSP (1). (2) On 17 February 2012, the Security Council Sanctions Committee established pursuant to UNSCR 751 (1992) concerning Somalia (Sanctions Committee) updated the list of persons and entities subject to restrictive measures. (3) On 22 February 2012, the United Nations Security Council adopted UNSCR 2036 (2012) deciding that Member States shall take the necessary measures to prevent the direct or indirect import of charcoal from Somalia, whether or not such charcoal originated in Somalia. (4) Decision 2010/231/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 In Decision 2010/231/CFSP, the following Article is inserted: Article 1a 1. The direct or indirect import, purchase or transport of charcoal from Somalia, whether or not such charcoal originated in Somalia, shall be prohibited. The Union shall take the necessary measures in order to determine the relevant items to be covered by this provision. 2. It shall be prohibited to provide, directly or indirectly, financing or financial assistance, as well as insurance and reinsurance, related to the import, purchase or transport of charcoal from Somalia.. Article 2 The person listed in the Annex to this Decision shall be added to the list of persons set out in Section I of the Annex to Decision 2010/231/CFSP. Article 3 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 16 July 2012. For the Council The President S. ALETRARIS (1) OJ L 105, 27.4.2010, p. 17. ANNEX Person referred to in Article 2 Jimale, Ali Ahmed Nur (a.k.a. a) Jimale, Ahmed Ali; a.k.a., b) Jimale, Ahmad Nur Ali; a.k.a., c) Jimale, Sheikh Ahmed; a.k.a., d) Jimale, Ahmad Ali; a.k.a., e) Jimale, Shaykh Ahmed Nur) Date of birth: 1954. Place of birth: Eilbur, Somalia. Nationality: Somalia. Alt. nationality: Djibouti. Passport: A0181988 (Somalia), exp. 23 January 2011. Location: Djibouti, Republic of Djibouti. Date of UN Designation: 17 February 2012. Ali Ahmed Nur Jimale (Jimale) has served in leadership roles with the former Somali Council of Islamic Courts, also known as the Somali Islamic Courts Union, which was a radical-Islamist element. The most radical elements of the Somali Islamic Courts Union eventually formed the group known as Al-Shabaab. Al-Shabaab was listed for targeted sanctions in April 2010 by the United Nations Security Council Committee established pursuant to resolutions 751 (1992) and 1907 (2009) concerning Somalia and Eritrea (the Somalia/Eritrea Sanctions Committee). The Committee listed Al-Shabaab for being an entity engaged in acts that directly or indirectly threaten the peace, security, or stability of Somalia, including but not limited to acts that pose a threat to Somali Transitional Federal Government. According to the 18 July 2011 report of the Somalia/Eritrea Sanctions Committees Monitoring Group (S/2011/433), Jimale is identified as a prominent businessman and figure in the Al-Shabaab charcoal-sugar trading cycle and benefitting from privileged relationships with Al-Shabaab. Jimale is identified as one of Al-Shabaabs chief financiers and is ideologically aligned with Al-Shabaab. Jimale has provided key funding and political support for Hassan Dahir Aweys (Aweys), who was also listed by the Somalia/Eritrea Sanctions Committee. Former Al-Shabaab Deputy Emir Muktar Robow reportedly continued to engage in political posturing within the Al-Shabaab organization during the mid-2011. Robow engaged Aweys and Jimale in an effort to advance their shared objectives and consolidate their overall stance within the context of the Al-Shabaab leadership rift. As of fall 2007, Jimale established a front company in Djibouti for extremist activities called the Investors Group. The short-term goal of the group was, through the funding of extremist activities and weapons purchases, to destabilize Somaliland. The group assisted in smuggling small arms from Eritrea through Djibouti into the 5th region of Ethiopia where extremists received the shipment. As of mid-2008, Jimale continued to operate the Investors Group. As of late September 2010, Jimale established ZAAD, a mobile-to-mobile money-transfer business and struck a deal with Al-Shabaab to make money transfers more anonymous by eliminating the need to show identification. As of late 2009, Jimale had a known hawala fund where he collected zakat, which was provided to Al-Shabaab.